Response to Amendment
The amendment filed on 7/15/2021 has been entered and considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 6-9 recites the limitation "the rest" in line 2 from the end. The phrases should be corrected to “a rest”.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoshikiryoh (PGPUG 2009/0002585 A1) in view of Chung et al (PGPUB 2009/0322660 A1).

As to claim 1, Shimoshikiryoh (Figs. 2, 5) teaches, an electro-optic display (liquid crystal display device) having at least one row of display pixels (i.e. pixels connected to GBL_n), comprising:
a first display pixel (i.e. upper pixel connected to gate bus line GBL_n and source bus line SBL_m) of the at least one row of display pixels, the first display pixel coupled to a first bias line (CS trunk CSVtypeR1)(Fig. 2);
a second display pixel (i.e. lower pixel connected to GBL_n and SBL_m)) of the at least one row of display pixels, the second display pixel positioned adjacent to the first display pixel (Fig. 2; i.e. vertically adjacent) and coupled to a second bias line (CS trunk CSVtypeR2), wherein the second bias line is different from the first bias line (Fig. 2); and
a third display pixel (i.e. upper pixels connected to GBL_n and SBL_m+1) of the at least one row of display pixels, the third display pixel position adjacent to the second display pixel (i.e. horizontally adjacent) and coupled to the first bias line (CSVtypeR1);
(CS Bus Line Generator, Fig.5), and are configured to reduce cross talk in the first display pixel and the second display pixel (reduce CS bus line voltage blunting between different pixels)(Figs. 6, 8, ¶ 333).
Shimoshikiryoh does not specifically teach the second display pixel positioned horizontally adjacent to the first display pixel and coupled to a second bias line.
Chung (Fig. 7) teaches, the second display pixel (i.e. pixels on G2) positioned horizontally adjacent to the first display pixel (i.e. pixels on G1) and coupled to a second bias line (i.e. G1 is connected to Vcom2 for storage capacitors. G2 is connected to Vcom1 for storage capacitors)(Fig. 7).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Chung’s driving method into Shimoshikiryoh’s display, so as to reduce power consumption (¶ 3).


As to claim 2, Shimoshikiryoh (Figs. 2 and 5) teaches, wherein the first bias line is a Vcom line (CS bus line CSBL, which is basically a common voltage fed to storage capacitor specifically similarly to Applicant’s invention)(Fig. 5, ¶ 211)

As to claim 3, Shimoshikiryoh (Figs. 2 and 5) teaches, wherein the second bias line is a Vcom line (CS bus line CSBL, which is basically a common voltage fed to storage capacitor specifically similarly to Applicant’s invention)(Fig. 5, ¶ 11)

Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s claimed inventions in claims 6-9 specifically recite that specific percentage of the display pixels of the at least one row of display pixels are coupled to the first bias lines, and the rest of the display pixels of the at least one row of display pixels are coupled to the second bias line. The specific percentage being more than 1% for all of claims 6-9. Further, the specific percentage being less than 10%, 20%, 30%, 40% for claims 6-9 respectively. 
Examiner conducted search to find these teachings from the prior arts given the structural limitations of pixels already recited in claim 1. Examiner could not find prior arts that would teach these limitations alone or in combination. 
Shimoshikiryoh (PGPUG 2009/0002585 A1) – Shimoshikiryoh teaches similar pixel structure as shown in Fig. 4 of Applicant’s claimed invention. However, Shimoshikiryoh only teaches all of the pixels in the same row connecting to the same gate line and does not specifically teach the percentage being less than 40%.
Chung et al (PGPUB 2009/0322660 A1) – Chung teaches similar pixel structure as shown in Fig. 4 of Applicant’s claimed invention. Chung only teaches half of the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691